DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-10, filed January 12, 2022, with respect to the rejection(s) of claim(s) 1, 11, and 15 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied reference.
Chen further teaches the controller 230 determines the appropriate settings 270 for the laundry appliance.  Examples of settings 270 include a temperature of the treatment performed by the laundry appliance, a duration of the treatment, a load level for the treatment, a gentleness of the treatment, an economy setting for the treatment, a spin speed for the treatment, an amount of detergent used for the treatment, and an amount of water used for the treatment thereby suggesting acquiring laundry information including a handling instruction thereof, or an appropriate washing temperature of the laundry.[0032]
Chen teaches machine learning model 220 may be used to predict fabric type, fabric weight, type of laundry items, size of the laundry items, how soiled the laundry items are, color mix for the load and/or to identify specific laundry items from captured images.[0028][0041]
However, Chen is silent to acquiring laundry information including a mixed ratio of each material in the laundry.
It would have been obvious to one of ordinary skill in the art before the effective filing to include a mixed ratio of each material in the laundry in the event several types of fabrics are put into the washing machine at the same time.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-11, and 14-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0169780).
Regarding claim 1, Chen figures 1 and 2D teach an artificial intelligence (AI)-based laundry treatment apparatus comprising: 
a washing module (270);
a camera (130C, 130D) to acquire an image of laundry; [0018]
a memory (controller 230 having history data 257 and MLM 232) for storing therein a laundry recognition model, wherein the laundry recognition model (MLM 232) is trained using a machine learning or deep learning algorithm, wherein the laundry recognition model is configured to recognize laundry information about the laundry; and 
a processor (210 control system) configured to apply image data from the acquired image to the laundry recognition model to acquire the laundry information.
Chen teaches the machine learning model detects a load of towels from the captured images.  The surface sensor indicates these are heavier weight towels.  As a result, the washing machine is set to the towel wash cycle.  In addition, past washings of heavier weight towels have typically used fabric softener, so the fabric softener option is also automatically selected. [0030][0039][0055] Therefore Chen teaches a washing module, memory, laundry recognition model, and processor.
Chen further teaches the controller 230 determines the appropriate settings 270 for the laundry appliance.  Examples of settings 270 include a temperature of the treatment performed by the laundry appliance, a duration of the treatment, a load level for the treatment, a gentleness of the treatment, an economy setting for the treatment, a spin speed for the treatment, an amount of detergent used for the treatment, and an amount of water used for the treatment thereby suggesting acquiring laundry information including a handling instruction thereof, or an appropriate washing temperature of the laundry.[0032]
Chen teaches machine learning model 220 may be used to predict fabric type, fabric weight, type of laundry items, size of the laundry items, how soiled the laundry items are, color mix for the load and/or to identify specific laundry items from captured images.[0028][0041]
However, Chen is silent to acquiring laundry information including a mixed ratio of each material in the laundry.
It would have been obvious to one of ordinary skill in the art before the effective filing to include a mixed ratio of each material in the laundry in the event several types of fabrics are put into the washing machine at the same time.
Regarding claim 2, Chen figure 2D teaches the processor is further configured to: extract textile data about a textile of the laundry from the image data; and apply the extracted textile data to the laundry recognition model to acquire the laundry information.
Regarding claim 7, Chen teaches a training module which performs training 310 of the machine learning model 220. [0042] The training 310 is more computationally intensive, it may be cloud-based or occur on a separate home device with more computing power. [0047] Therefore Chen teaches the laundry recognition model includes an artificial neural network model trained using a machine learning or deep learning algorithm, wherein the laundry treatment apparatus further includes a training processor configured to train the artificial neural network model or a learning apparatus of an external artificial neural network.
Regarding claim 8, Chen teaches the training module receives 311 a training set for training.  The training samples in the set includes images captured by the camera(s) 130 for many different situations: different laundry items and fabric types, different colors and variations of the same fabric type, different load levels, different positions of the laundry items in the chamber, different lighting conditions; etc. For supervised learning, the training set typically also includes tags for the images.  The tags include the treatment attribute to be trained: fabric type in this example.[0043] Therefore Chen teaches the laundry recognition model is trained using training textile data and laundry tag data labelled to the training textile data.
Regarding claim 9, Chen teaches the controller 230 determines the appropriate settings 270 for the laundry appliance.  Examples of settings 270 include a temperature of the treatment performed by the laundry appliance, a duration of the treatment, a load level for the treatment, a gentleness of the treatment, an economy setting for the treatment, a spin speed for the treatment, an amount of detergent used for the treatment, and an amount of water used for the treatment. [0032] Therefore Chen teaches the processor is further configured to acquire values of washing control variables corresponding to the acquired laundry information, based on a washing course learning model trained using a machine learning or deep learning algorithm, wherein the washing control variables include at least one of a washing time variable, a rinsing frequency variable, a spinning frequency variable, a wash-water temperature variable, or a water flow intensity variable.
Regarding claim 10, Chen teaches the processor is further configured to control the washing module to perform washing in a washing course corresponding to the values of the washing control variables.[0030-32]
Regarding claim 11, Chen figure 2B teaches a method for operating an artificial intelligence (AI)-based laundry treatment apparatus, the method comprising: 
acquiring an image of laundry (a camera or spectral sensor detects that the load is mostly dark colors); 
extracting textile data about a textile of the laundry from image data about the image (mostly dark colors); and 
applying the extracted textile data to a laundry recognition model to acquire laundry information, 
wherein the laundry recognition the model is trained using a machine learning or deep learning algorithm, wherein the model is configured to recognize the laundry information about the laundry (a surface sensor in conjunction with the machine learning model determines that most laundry items are cotton.).[0037]
Chen teaches the controller 230 determines the appropriate settings 270 for the laundry appliance.  Examples of settings 270 include a temperature of the treatment performed by the laundry appliance, a duration of the treatment, a load level for the treatment, a gentleness of the treatment, an economy setting for the treatment, a spin speed for the treatment, an amount of detergent used for the treatment, and an amount of water used for the treatment thereby suggesting acquiring laundry information including a handling instruction thereof, or an appropriate washing temperature of the laundry.[0032]
Chen teaches machine learning model 220 may be used to predict fabric type, fabric weight, type of laundry items, size of the laundry items, how soiled the laundry items are, color mix for the load and/or to identify specific laundry items from captured images.[0028][0041]
However, Chen is silent to acquiring laundry information including a mixed ratio of each material in the laundry.
It would have been obvious to one of ordinary skill in the art before the effective filing to include a mixed ratio of each material in the laundry in the event several types of fabrics are put into the washing machine at the same time.

Regarding claim 14, Chen teaches a training module which performs training 310 of the machine learning model 220. [0042] The training 310 is more computationally intensive, it may be cloud-based or occur on a separate home device with more computing power. [0047] Therefore Chen teaches the laundry recognition model includes an artificial neural network model trained using a machine learning or deep learning algorithm, wherein the laundry treatment apparatus further includes a training processor configured to train the artificial neural network model or a learning apparatus of an external artificial neural network.
Regarding claim 15, Chen teaches the processor is further configured to control the washing module to perform washing in a washing course corresponding to the values of the washing control variables.[0030-32]  Chen teaches storage devices suitable for tangibly embodying computer program instructions and data include all forms of non-volatile memory, including by way of example semiconductor memory devices, such as EPROM, EEPROM, and flash memory devices; magnetic disks such as internal hard disks and removable disks; magneto-optical disks; and CD-ROM disks.[0055] Chen figure 2B teaches a method for operating an artificial intelligence (AI)-based laundry treatment apparatus, the method comprising: 
acquiring an image of laundry (a camera or spectral sensor detects that the load is mostly dark colors); 
extracting textile data about a textile of the laundry from image data about the image (mostly dark colors); and 
applying the extracted textile data to a laundry recognition model to acquire laundry information, 
wherein the laundry recognition the model is trained using a machine learning or deep learning algorithm, wherein the model is configured to recognize the laundry information about the laundry (a surface sensor in conjunction with the machine learning model determines that most laundry items are cotton.).[0037]
Chen further teaches the controller 230 determines the appropriate settings 270 for the laundry appliance.  Examples of settings 270 include a temperature of the treatment performed by the laundry appliance, a duration of the treatment, a load level for the treatment, a gentleness of the treatment, an economy setting for the treatment, a spin speed for the treatment, an amount of detergent used for the treatment, and an amount of water used for the treatment thereby suggesting acquiring laundry information including a handling instruction thereof, or an appropriate washing temperature of the laundry.[0032]
Chen teaches machine learning model 220 may be used to predict fabric type, fabric weight, type of laundry items, size of the laundry items, how soiled the laundry items are, color mix for the load and/or to identify specific laundry items from captured images.[0028][0041]
However, Chen is silent to acquiring laundry information including a mixed ratio of each material in the laundry.
It would have been obvious to one of ordinary skill in the art before the effective filing to include a mixed ratio of each material in the laundry in the event several types of fabrics are put into the washing machine at the same time.
Claims 3-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0169780) as applied to claims 1 and 11 above, and further in view of DeBates (US 2018/0142394).
Regarding claim 3, Chen teaches in figure 2C the processor is further configured to: when the washing module is loaded with first laundry (load of primarily light colors) and second laundry (light load with stain), obtain first image data of the first laundry and second image data of the second laundry; apply each of the first and second image data to the laundry recognition model to acquire first laundry information corresponding to the first laundry and second laundry information corresponding to the second laundry; determine whether simultaneous washing of the first and second laundry is available in the washing module, based on the first laundry information and the second laundry information.[0038] 
Chen is silent to upon determination that simultaneous washing of the first and second laundry is not available in the washing module, output a notification to a user to notify that the simultaneous washing is not available.
DeBates is directed towards a system and method of clothes cleaning wherein washing machine 810 provides the user with an update or indication that the load contains mixed clothing types. Further, when a potential problem has been identified, a wash cycle (or dry cycle) can be halted, or prevented from automatically starting, until instructions are received from the user.[0089]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention for the washing machine of Chen upon determination that simultaneous washing of the first and second laundry is not available in the washing module, output a notification to a user to notify that the simultaneous washing is not available to prevent damaging of the clothing.[0089]
Regarding claim 4, DeBates teaches notifications can be received in any suitable manner, such as through a display device or touchscreen interface of the washing machine, or can be communicated to a remote device or application that provides the updates to the user thereby reading on the apparatus further includes a sound output unit or display, wherein the processor is further configured to control the sound output unit or display to output the notification in an audio or visual manner.[0091]
Regarding claim 5, DeBates teaches some embodiments of washing machine 810 and drying machine 812 can forward notifications to the application on the mobile device regarding identified problems or incompatibles thereby reading on a wireless communication unit, wherein the notification is transmitted to a terminal of the user using the wireless communication unit. [0091]
Regarding claim 12, Chen teaches in figure 2C the processor is further configured to: when the washing module is loaded with first laundry (load of primarily light colors) and second laundry (light load with stain), obtain first image data of the first laundry and second image data of the second laundry; apply each of the first and second image data to the laundry recognition model to acquire first laundry information corresponding to the first laundry and second laundry information corresponding to the second laundry; determine whether simultaneous washing of the first and second laundry is available in the washing module, based on the first laundry information and the second laundry information.[0038] 
Chen is silent to upon determination that simultaneous washing of the first and second laundry is not available in the washing module, output a notification to a user to notify that the simultaneous washing is not available.
DeBates is directed towards a system and method of clothes cleaning wherein washing machine 810 provides the user with an update or indication that the load contains mixed clothing types. Further, when a potential problem has been identified, a wash cycle (or dry cycle) can be halted, or prevented from automatically starting, until instructions are received from the user.[0089]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention for the washing machine of Chen upon determination that simultaneous washing of the first and second laundry is not available in the washing module, output a notification to a user to notify that the simultaneous washing is not available to prevent damaging of the clothing.[0089]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hombroek (US 2019/0093276). Hombroek is directed a laundry washing machine wherein a controller in communication with the image sensor and is configured to process the one or more images to determine one or more parameters for a wash cycle of the laundry washing machine.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711